DENY; and Opinion Filed December 7, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01475-CV

                              IN RE QUINCY BLAKELY, Relator

                  Original Proceeding from the 194th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. F15-18020

                              MEMORANDUM OPINION
                            Before Justices Francis, Evans, and Schenck
                                    Opinion by Justice Schenck
       Before the Court is relator’s December 7, 2018 petition for writ of mandamus and

prohibition. To establish a right to mandamus relief in a criminal case, the relator must show that

the trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex

rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Based on the record

before us, we conclude relator has not shown he is entitled to the relief requested. Accordingly,

we deny relator’s petition for writ of mandamus and prohibition. See TEX. R. APP. P. 52.8(a) (the

court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE

181475F.P05